DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARY ELLEN PORCO,
                            Appellant,

                                    v.

MICHAEL F. PORCO, 137 WEST 75TH STREET, LLC, 123 WEST 75TH
 STREET, LLC, THE PORCO FAMILY TRUST, and THE MICHAEL F.
               AND MARY ELLEN PORCO TRUST,
                         Appellees.

                              No. 4D17-958

                               [May 3, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen    M.     Miller,   Judge;   L.T.    Case    No.
502016DR006851XXXXNB.

   Jane Kreusler-Walsh, Rebecca Mercier Vargas, and Stephanie L.
Serafin of the Law Office of Kreusler-Walsh Vargas & Serafin, P.A., West
Palm Beach, and Melinda P. Gamot of The Gamot Law Firm, P.L., Palm
Beach Gardens, for appellant.

  Jonathan S. Root and Christopher A. Tiso of Jonathan S. Root, P.A.,
Boca Raton, for appellee Michael F. Porco.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.